Exhibit 10.19

THIRD AMENDMENT

THIRD AMENDMENT, dated as of November 27, 2006 (this “Third Amendment”), to the
Amended and Restated Credit Agreement, dated as of April 28, 2005 (as amended,
supplemented or otherwise modified, the “Credit Agreement”), among EDUCATE
OPERATING COMPANY, LLC, a Delaware limited liability company (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), MERRILL LYNCH CAPITAL, a division of Merrill
Lynch Business Financial Services Inc., as documentation agent (the
“Documentation Agent”), and JPMORGAN CHASE BANK, N.A., as administrative agent
(the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Documentation Agent and the
Administrative Agent are parties to the Credit Agreement;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth herein; and

WHEREAS, the Required Lenders have consented to the requested amendments as set
forth herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
which are defined in the Credit Agreement are used herein as therein defined.

2. Amendments to Section 1. Section 1.1 of the Credit Agreement is hereby
amended as follows:

(a) by deleting the definition of “Applicable Margin” in its entirety and
inserting in lieu thereof the following new definition:

“Applicable Margin: (a) with respect to Revolving Loans, from and after the
Third Amendment Effective Date, the rate per annum set forth under the relevant
column heading in the grid below captioned “Revolving Loans Pricing Grid” and
(b) with respect to Amended Term Loans, from and after the Third Amendment
Effective Date, the rate per annum set forth under the relevant column heading
in the grid below captioned “Amended Term Loans Pricing Grid.”

 



--------------------------------------------------------------------------------

Revolving Loans Pricing Grid

 

Consolidated Leverage Ratio

   ABR Loans     Eurodollar Loans  

Greater than or equal to 4.75:1.00

   3.00 %   4.00 %

Greater than or equal to 3.75:1.00 and less than 4.75:1.00

   2.50 %   3.50 %

Greater than or equal to 2.75:1.00 and less than 3.75:1.00

   2.25 %   3.25 %

Greater than or equal to 2.25:1.00 and less than 2.75:1.00

   1.75 %   2.75 %

Less than 2.25:1.00

   1.50 %   2.50 %

Amended Term Loans Pricing Grid

 

Consolidated Leverage Ratio

   ABR Loans     Eurodollar Loans  

Greater than or equal to 4.75:1.00

   3.00 %   4.00 %

Greater than or equal to 3.75:1.00 and less than 4.75:1.00

   2.50 %   3.50 %

Greater than or equal to 2.75:1.00 and less than 3.75:1.00

   2.25 %   3.25 %

Greater than or equal to 2.25:1.00 and less than 2.75:1.00

   1.75 %   2.75 %

Less than 2.25:1.00

   1.50 %   2.50 %

For the purposes of the above pricing grids, changes to the Applicable Margin
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date that is three Business Days after the date on which financial
statements are delivered to the Lenders pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph. If
any financial statements referred to above are not delivered within the time
periods specified in Section 6.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the above pricing grid shall apply. In
addition, at all times while

 



--------------------------------------------------------------------------------

an Event of Default shall have occurred and be continuing, the highest rate set
forth in each column of the above pricing grid shall apply. Each determination
of the Consolidated Leverage Ratio pursuant to the above pricing grid shall be
made in a manner consistent with the determination thereof pursuant to
Section 7.1.”;

(b) by amending the definition of “Consolidated EBITDA” by deleting “and”
immediately before, and inserting the following immediately after, “(i) expenses
relating to the grant of stock options, or payments or distributions in
compliance with Section 7.6(b) and (d)”:

“and (j) with respect to the Borrower for its fiscal year ending December 31,
2006, the expenses relating to production development of one-on-one tutoring
incurred by Borrower or any Subsidiary during the fiscal year of the Borrower
ending December 31, 2006 to the extent that such expenses are included in
Product Development Expenditures as defined herein”;

(c) by amending the definition of “Product Development Expenditures” by
inserting the following immediately after “consolidated balance sheet of such
Person and its Subsidiaries”:

“, plus, with respect to the Borrower for its fiscal year ending December 31,
2006, the expenses relating to production development of one-on-one tutoring
incurred by the Borrower or any Subsidiary during the fiscal year of the
Borrower ending December 31, 2006 to the extent that such expenses are added
back in the determination of Consolidated EBITDA as defined herein”;

(d) by inserting the following definition in appropriate alphabetical order:

“Third Amendment: the Third Amendment, dated as of November 27, 2006, to this
Agreement.”; and

(e) by inserting the following definition in appropriate alphabetical order:

“Third Amendment Effective Date: as defined in the Third Amendment.”

3. Amendment to Section 7 of the Credit Agreement. (a) Section 7.1(a) of the
Credit Agreement is hereby amended by deleting the portion of the table set
forth therein covering the fiscal quarters set forth below and substituting
therefor the following:

 

Fiscal Quarter

   Consolidated Leverage Ratio

09/30/06

   5.00:1.00

12/31/06

   5.75:1.00

(b) Section 7.1(b) of the Credit Agreement is hereby amended by deleting the
portion of the table set forth therein covering the fiscal quarters set forth
below and substituting therefor the following:

 

Fiscal Quarter

   Consolidated Interest Coverage Ratio

09/30/06

   3.00:1.00

12/31/06

   2.50:1.00

 



--------------------------------------------------------------------------------

(c) Section 7.1(c) of the Credit Agreement is hereby amended by deleting the
portion of the table set forth therein covering the fiscal quarters set forth
below and substituting therefor the following:

 

Fiscal Quarter

   Consolidated Fixed Charge Coverage Ratio

09/30/06

   1.50:1.00

12/31/06

   1.45:1.00

4. Agreements by the Borrower. The Borrower shall not, and shall not permit any
of its Subsidiaries to, make any Franchise Acquisition Expenditure, New Center
Expenditure or Permitted Acquisition from the date hereof to and including
March 31, 2007 (the “Restrictive Period”), except to the extent that it has
committed to make, or materially commenced its planning for or consummation of,
such Franchise Acquisition Expenditure, New Center Expenditure or Permitted
Acquisition prior to November 13, 2006 and except for any Franchise Acquisition
Expenditure made for the sole purpose of purchasing franchises to sell to new
franchisees.

5. Conditions to Effectiveness of this Amendment. This Third Amendment shall
become effective on and as of the date (such date the “Third Amendment Effective
Date”) of the execution and delivery of this Third Amendment by the Borrower,
the Administrative Agent and the Required Lenders and satisfaction of the
following conditions precedent:

(a) The Administrative Agent shall have received payment, for distribution to
each Lender that has signed and delivered this Third Amendment to the
Administrative Agent by not later than 12:00 Noon (New York City time) on
November 27, 2006 (or such later time or date as agreed by the Borrower and the
Administrative Agent), of an amendment fee equal to 0.250% of the Aggregate
Exposure of such Lender then in effect immediately prior to the Third Amendment
Effective Date.

(b) The Lenders and the Administrative Agent shall have received all other fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), in connection
with the Third Amendment.

(c) The Administrative Agent shall have received (i) a certificate of the
Secretary or Assistant Secretary or similar officer of the Borrower, dated the
Third Amendment Effective Date, and certifying (A) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors (or
equivalent governing body) of the Borrower (or its managing member) authorizing
the execution, delivery and performance of this Third Amendment, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Third Amendment Effective Date, (B) as to the incumbency and
specimen signature of each officer executing this Third Amendment or any other
document delivered in connection herewith on behalf of the Borrower and (C) as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
or similar officer executing such certificate; and (ii) a good standing
certificate for the Borrower from its jurisdiction of organization.

(d) The Administrative Agent shall have received an Acknowledgement and Consent
in the form of Exhibit A attached hereto (the “Acknowledgement and Consent”),
executed and delivered by each Loan Party other than the Borrower.

6. Miscellaneous.

(a) Applicable Margin. Notwithstanding anything to the contrary in the Third
Amendment or in any other Loan Documents, payment of interest and fees accrued
during the period

 



--------------------------------------------------------------------------------

prior to the Third Amendment Effective Date shall be based upon the Applicable
Margin in effect prior to the Third Amendment becoming effective.

(b) Representation and Warranties. The Borrower hereby represents that as of the
Third Amendment Effective Date each of the representations and warranties made
by any Loan Party in or pursuant to the Loan Documents is true and correct in
all material respects as if made on and as of such date (it being understood and
agreed that any representation or warranty that by its terms is made as of a
specific date shall be required to be true and correct in all material respects
only as of such specified date), and no Default or Event of Default has occurred
and is continuing after giving effect to the amendments contemplated herein.

(c) Effect. Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Loan Documents shall remain
unamended and not waived and shall continue to be in full force and effect.

(d) Counterparts. This Third Amendment may be executed by one or more of the
parties to this Third Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Third Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

(e) Severability. Any provision of this Third Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(f) Integration. This Third Amendment and the other Loan Documents represent the
agreement of the Loan Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

(g) GOVERNING LAW. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(h) Waiver. The Lenders waive any Default or Event of Default that may have
occurred prior to the Third Amendment Effective Date as a result of the
violation of Section 7.1 of the Credit Agreement, to the extent that such
violation would not have occurred had this Third Amendment been effective as of
September 30, 2006.

(i) Acknowledgement and Consent. To effectuate the amendments to the Guarantee
and Collateral Agreement provided in Section 3 of the Acknowledgement and
Consent, the Lenders authorize and instruct the Administrative Agent to execute
and deliver the Acknowledgement and Consent.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

EDUCATE OPERATING COMPANY, LLC By:  

/s/ Kevin E. Shaffer

Name:   Kevin E. Shaffer Title:   Vice President JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender By:  

/s/ Kathryn A. Duncan

Name:   Kathryn A. Duncan Title:   Managing Director MERRILL LYNCH CAPITAL, a
division of Merrill Lynch Business Financial Services Inc., as Documentation
Agent and as a Lender By:  

/s/ Emily L. Koehn

Name:   Emily L. Koehn Title:   Assistant Vice President GSC PARTNERS GEMINI
FUND LIMITED By:   GSCP (NJ), L.P., as Collateral Monitor By:   GSCP (NJ), INC.,
its General Partner, as a Lender By:  

/s/ Seth M. Katzenstein

Name:   Seth M. Katzenstein Title:   Authorized Signatory Denali Capital LLC,
managing member of DC Funding Partners LLC, portfolio manager for DENALI CAPITAL
CLO I, LTD., or an affiliate, as a Lender By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer Denali Capital LLC,
managing member of DC Funding Partners LLC, portfolio manager for DENALI CAPITAL
CLO III, LTD., or an affiliate, as a Lender

 



--------------------------------------------------------------------------------

By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer Denali Capital LLC,
managing member of DC Funding Partners LLC, portfolio manager for DENALI CAPITAL
CLO VI, LTD., or an affiliate, as a Lender By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer LightPoint CLO 2004-1,
Ltd., Marquette US/European CLO, P.L.C. as a Lender By:  

/s/ Colin Donlan

Name:   Colin Donlan Title:   Director

BABSON CLO LTD 2005-I

SUFFIELD CLO, LIMITED, as Lenders

By:   Babson Capital Management LLC as Collateral Manager By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director BILL & MELINDA GATES FOUNDATION,
as a Lender By:   Babson Capital Management LLC as Investment Adviser By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director HAKONE FUND LLC, as a Lender By:
  Babson Capital Management LLC as Investment Manager By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director

 



--------------------------------------------------------------------------------

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, as a Lender By:   Babson Capital
Management LLC as Investment Adviser By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director ING Capital LLC, as a Lender By:
 

/s/ Khursheed Sorabjee

Name:   Khursheed Sorabjee Title:   Vice President SIERRA CLO II, as a Lender
By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:   Chief Operating Officer, (Manager) Centre
Pacific, LLC WHITNEY CLO I, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:   Chief Operating Officer, (Manager) Centre
Pacific, LLC OLYMPIC CLO I, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:   Chief Operating Officer, (Manager) Centre
Pacific, LLC SIERRA CLO I, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:   Chief Operating Officer, (Manager) Centre
Pacific, LLC WB Loan Funding 4, LLC, as a Lender

 



--------------------------------------------------------------------------------

By:  

/s/ Diana M. Himes

Name:   Diana M. Himes Title:   Associate Atlas Loan Funding 2, LLC By:   Atlas
Capital Funding, Ltd. By:   Structured Asset Investors, LLC Its   Investment
Manager, as a Lender By:  

/s/ Diana M. Himes

Name:   Diana M. Himes Title:   Associate Atlas Loan Funding 1, LLC By:   Atlas
Capital Funding, Ltd. By:   Structured Asset Investors, LLC Its   Investment
Manager, as a Lender By:  

/s/ Diana M. Himes

Name:   Diana M. Himes Title:   Associate CIT Lending Services Corporation, as a
Lender By:  

/s/ David Manheim

Name:   David Manheim Title:   Vice President OSP FUNDING LLC, as a Lender By:  

/s/ Kristi Milton

Name:   Kristi Milton Title:   Assistant Vice President Antares Capital
Corporation, as a Lender By:  

/s/ James Persico

Name:   James Persico Title:   Duly Authorized Signatory General Electric
Capital Corporation, as a Lender By:  

/s/ James Persico

Name:   James Persico

 



--------------------------------------------------------------------------------

Title:   Duly Authorized Signatory General Electric Capital Corporation, as
Administrator for, Merritt CLO Holding LLC., as a Lender By:  

/s/ Robert M. Kadlick

Name:   Robert M. Kadlick Title:   Duly Authorized Signatory CLO I, Whitehorse
I, LTD. By:   Whitehorse Capital Partners, L.P. as Collateral Manager, as a
Lender By:  

/s/ Jay Carvell

Name:   Jay Carvell Title:   Manager Whitehorse I, LTD. By:   Whitehorse Capital
Partners, L.P. as Collateral Manager, as a Lender By:  

/s/ Jay Carvell

Name:   Jay Carvell Title:   Manager Whitehorse II, LTD. By:   Whitehorse
Capital Partners, L.P. as Collateral Manager, as a Lender By:  

/s/ Jay Carvell

Name:   Jay Carvell Title:   Manager Stanfield AZURE CLO, Ltd. By:   Stanfield
Capital Partners, LLC as its Collateral Manager, as a Lender By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner Stanfield Quattro CLO,
Ltd. By:   Stanfield Capital Partners, LLC as its Collateral Manager, as a
Lender

 



--------------------------------------------------------------------------------

By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner Stanfield Arbitrage CDO,
Ltd. By:   Stanfield Capital Partners LLC as its Collateral Manager, as a Lender
By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner EAGLE LOAN TRUST By:  
Stanfield Capital Partners, LLC as its Collateral Manager, as a Lender By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner Stanfield Vantage CLO,
Ltd By:   Stanfield Capital Partners, LLC as its Asset Manager, as a Lender By:
 

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner Stanfield Modena CLO,
Ltd By:   Stanfield Capital Partners, LLC as its Asset Manager, as a Lender By:
 

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner Bank of America, NA., as
a Lender By:  

/s/ Mary K. Giermek

Name:   Mary K. Giermek Title:   Senior Vice President MSIM Croton Ltd., as a
Lender By:   Morgan Stanley Investment Management as Collateral Manager, as a
Lender

 



--------------------------------------------------------------------------------

By:  

/s/ Jinny K. Kim

Name:   Jinny Kim Title:   Executive Director Confluent 3 Limited By:   Morgan
Stanley Investment Management as Investment Manager, as a Lender By:  

/s/ Jinny K. Kim

Name:   Jinny Kim Title:   Executive Director Zodiac Fund – Morgan Stanley US
Senior Loan Fund By:   Morgan Stanley Investment Management, Inc. as Investment
Adviser, as a Lender By:  

/s/ Jinny K. Kim

Name:   Jinny Kim Title:   Executive Director Qualcomm Global Trading, Inc. By:
  Morgan Stanley Investment Management as Investment Manager, as a Lender By:  

/s/ Jinny K. Kim

Name:   Jinny Kim Title:   Executive Director Morgan Stanley Prime Income Trust,
as a Lender By:  

/s/ Jinny K. Kim

Name:   Jinny Kim Title:   Executive Director MSIM Peconic Bay, Ltd. By:  
Morgan Stanley Investment Management, Inc. as Interim Collateral Manager, as a
Lender By:  

/s/ Jinny K. Kim

Name:   Jinny Kim Title:   Executive Director Toronto Dominion (New York), LLC,
as a Lender

 



--------------------------------------------------------------------------------

By:  

/s/ Masood Fikree

Name:   Masood Fikree Title:   Manager and Authorized Signatory Van Kampen
Senior Income Trust By:   Van Kampen Asset Management, as a Lender By:  

/s/ Christina Jamieson

Name:   Christina Jamieson Title:   Executive Director Van Kampen Senior Loan
Fund By:   Van Kampen Asset Management, as a Lender By:  

/s/ Christina Jamieson

Name:   Christina Jamieson Title:   Executive Director Manufacturers and Traders
Trust Company, as a Lender By:  

/s/ Theodore K. Oswald

Name:   Theodore K. Oswald Title:   Vice President Navigator CDO 2004, LTD., as
a Lender By:   Antares Asset Management, Inc., as Collateral Manager By:  

/s/ M. Stone

Name:   Mary Stone Title:   VP Global Trading Operations AIB Debt Management
Ltd, as a Lender By:  

/s/ Joanne Gibson for

Name:   Margaret Brennan Title:  

Senior Vice President

Investment Advisor to AIB Debt Management, Limited

Allied Irish Bank, PLC, as a Lender By:  

/s/ Joanne Gibson for

Name:   Margaret Brennan Title:   Senior Vice President

 



--------------------------------------------------------------------------------

The Governor and Company of the Bank of Ireland, as a Lender By:  

/s/ Tim Coffey

Name:   Tim Coffey Title:   Authorized Signatory By:  

/s/ Patrick Kilbane

Name:   Pat Kilbane Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

Exhibit A

Form of Acknowledgement and Consent